COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-13-00289-CR


ANDRUIA GIARDIA BUCHANAN                                          APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      After a grand jury returned its indictment that charged Andruia Giardia

Buchanan with possession of four grams or more but less than 200 grams of

cocaine, Buchanan negotiated a plea-bargain agreement with the State. The trial

court admonished Buchanan on the consequences of a guilty plea, accepted the

plea and, following the terms of the plea-bargain agreement, sentenced



      1
      See Tex. R. App. P. 47.4.
Buchanan to ten years’ confinement. The trial court certified that this is a plea-

bargain case, that Buchanan has no right of appeal, and that Buchanan had also

waived the right of appeal.2

      Despite the trial court’s certification, however, Buchanan filed a notice of

appeal. We sent notice to Buchanan expressing our concern that we lacked

jurisdiction over this appeal and advising that it would be dismissed unless

Buchanan or any party timely sent us a reply stating the grounds for continuing

the appeal.   See Tex. R. App. P. 44.3. Buchanan timely responded, but the

response does not provide any grounds for continuing this appeal. Accordingly,

we dismiss the appeal. See Tex. R. App. P. 25.2(d), 43.2(f); see also Blanco v.

State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000); Jackson v. State, 168 S.W.3d
239, 243 (Tex. App.––Fort Worth 2005, no pet.); Stanley v. State, 111 S.W.3d
773, 775 (Tex. App.––Fort Worth 2003, no pet.).



                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 24, 2013



      2
        A valid waiver of appeal prevents a defendant from appealing without the
trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.
2003).


                                        2